ICJ_156_CertainDocumentsSeizure_TLS_AUS_2015-04-22_ORD_01_NA_00_FR.txt.                             INTERNATIONAL COURT OF JUSTICE


                             REPORTS OF JUDGMENTS,
                          ADVISORY OPINIONS AND ORDERS


                   QUESTIONS RELATING TO THE SEIZURE
                            AND DETENTION
                    OF CERTAIN DOCUMENTS AND DATA
                             (TIMOR‑LESTE v. AUSTRALIA)

                           REQUEST FOR THE MODIFICATION
                   OF THE ORDER INDICATING PROVISIONAL MEASURES
                                  OF 3 MARCH 2014


                               ORDER OF 22 APRIL 2015




                                   2015
                            COUR INTERNATIONALE DE JUSTICE


                               RECUEIL DES ARRÊTS,
                        AVIS CONSULTATIFS ET ORDONNANCES


                    QUESTIONS CONCERNANT LA SAISIE
                            ET LA DÉTENTION
                   DE CERTAINS DOCUMENTS ET DONNÉES
                             (TIMOR‑LESTE c. AUSTRALIE)

                     DEMANDE TENDANT À LA MODIFICATION
           DE L’ORDONNANCE EN INDICATION DE MESURES CONSERVATOIRES
                                DU 3 MARS 2014


                            ORDONNANCE DU 22 APRIL 2015




5 CIJ1078.indb 1                                                  27/04/16 08:52

                                                 Official citation :
                      Questions relating to the Seizure and Detention of Certain Documents
                       and Data (Timor‑Leste v. Australia), Request for the Modification
                         of the Order Indicating Provisional Measures of 3 March 2014,
                               Order of 22 April 2015, I.C.J. Reports 2015, p. 556




                                            Mode officiel de citation :
                        Questions concernant la saisie et la détention de certains documents
                     et données (Timor‑Leste c. Australie), demande tendant à la modification
                      de l’ordonnance en indication de mesures conservatoires du 3 mars 2014,
                              ordonnance du 22 avril 2015, C.I.J. Recueil 2015, p. 556




                                                                                 1078
                                                                 Sales number
                   ISSN 0074-4441                                No de vente :
                   ISBN 978-92-1-157270-4




5 CIJ1078.indb 2                                                                                27/04/16 08:52

                                                                 22 APRIL 2015

                                                                       ORDER




                        QUESTIONS RELATING TO THE SEIZURE
                                 AND DETENTION
                         OF CERTAIN DOCUMENTS AND DATA
                              (TIMOR‑LESTE v. AUSTRALIA)

                                REQUEST FOR THE MODIFICATION
                        OF THE ORDER INDICATING PROVISIONAL MEASURES
                                       OF 3 MARCH 2014




                        QUESTIONS CONCERNANT LA SAISIE
                                ET LA DÉTENTION
                       DE CERTAINS DOCUMENTS ET DONNÉES
                              (TIMOR‑LESTE c. AUSTRALIE)

                             DEMANDE TENDANT À LA MODIFICATION
                   DE L’ORDONNANCE EN INDICATION DE MESURES CONSERVATOIRES
                                        DU 3 MARS 2014




                                                                 22 AVRIL 2015

                                                               ORDONNANCE




5 CIJ1078.indb 3                                                                 27/04/16 08:52

                                                                                          556




                                COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2015                                            2015
                                                                                                     22 avril
                                                    22 avril 2015                                  Rôle général
                                                                                                     no 156

                      QUESTIONS CONCERNANT LA SAISIE
                              ET LA DÉTENTION
                     DE CERTAINS DOCUMENTS ET DONNÉES
                                      (TIMOR‑LESTE c. AUSTRALIE)

                   DEMANDE TENDANT À LA MODIFICATION
         DE L’ORDONNANCE EN INDICATION DE MESURES CONSERVATOIRES
                              DU 3 MARS 2014



                                              ORDONNANCE


                            M. Abraham, président ; M. Yusuf, vice-président ; MM. Owada,
                 Présents : 
                            Tomka, Bennouna, Cançado Trindade, Greenwood,
                            Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                            MM. Bhandari, Robinson, Gevorgian, juges ; MM. Callinan,
                            Cot, juges ad hoc ; M. Couvreur, greffier.

                     La Cour internationale de Justice,
                     Ainsi composée,
                     Après délibéré en chambre du conseil,
                     Vu l’article 41 du Statut de la Cour et l’article 76 de son Règlement,

                     Rend l’ordonnance suivante :
                     Considérant que :
                    1. Par requête déposée au Greffe de la Cour le 17 décembre 2013, la
                 République démocratique du Timor‑Leste (ci‑après le « Timor‑Leste ») a
                 introduit une instance contre l’Australie au sujet d’un différend concernant
                 la saisie, le 3 décembre 2013, et la détention ultérieure, par « des agents

                                                                                               4




5 CIJ1078.indb 137                                                                                       27/04/16 08:52

                                       saisie et détention (ordonnance 22 IV 15)                                                    557

                 australiens, de documents, données et autres biens appartenant au
                 Timor‑Leste ou que celui‑ci a le droit de protéger en vertu du droit inter‑
                 national ». Le Timor‑Leste affirme en particulier, dans sa requête, que ces
                 éléments ont été pris dans les locaux professionnels d’un conseiller juri‑
                 dique (Collaery Lawyers) du Timor‑Leste à Narrabundah, Territoire de la
                 capitale australienne, prétendument en vertu d’un mandat délivré sur la
                 base de l’article 25 de l’Australian Security Intelligence Organisation Act
                 de 1979. Il y précise que les éléments saisis comprennent notamment des
                 documents, des données et des échanges de correspondance, entre le
                 Timor‑Leste et ses conseillers juridiques, qui se rapportent à un Arbitrage
                 en vertu du traité du 20 mai 2002 sur la mer de Timor entre le Timor‑Leste
                 et l’Australie.
                    2. Le 17 décembre 2013, le Timor‑Leste, se référant à l’article 41 du
                 Statut de la Cour et aux articles 73 à 75 de son Règlement, a également
                 présenté une demande en indication de mesures conservatoires.
                    3. Après avoir entendu les Parties, la Cour, par ordonnance du 3 mars
                 2014, a indiqué les mesures conservatoires suivantes :
                     « 1) L’Australie fera en sorte que le contenu des éléments saisis ne soit
                             d’aucune manière et à aucun moment utilisé par une quelconque
                             personne au détriment du Timor‑Leste, et ce, jusqu’à ce que la
                             présente affaire vienne à son terme ;
                       �����������������������������������������������������������������������������������������������������������������
                       2) L’Australie conservera sous scellés les documents et données élec‑
                             troniques saisis, ainsi que toute copie qui en aurait été faite, jusqu’à
                             toute nouvelle décision de la Cour ;
                       �����������������������������������������������������������������������������������������������������������������
                       3) L’Australie ne s’ingérera d’aucune manière dans les communica‑
                             tions entre le Timor‑Leste et ses conseillers juridiques ayant trait
                             à l’Arbitrage en vertu du traité du 20 mai 2002 sur la mer de Timor
                             actuellement en cours entre le Timor‑Leste et l’Australie, à toute
                             négociation bilatérale future sur la délimitation maritime, ou à
                             toute autre procédure entre les deux Etats qui s’y rapporte, dont
                             la présente instance devant la Cour. » (Questions concernant la sai‑
                             sie et la détention de certains documents et données (Timor‑Leste
                             c. Australie), mesures conservatoires, ordonnance du 3 mars 2014,
                             C.I.J. Recueil 2014, p. 161, par. 55.)
                    4. Par ordonnance du 28 janvier 2014, la Cour a fixé au 28 avril 2014
                 et au 28 juillet 2014, respectivement, les dates d’expiration des délais pour
                 le dépôt, en l’affaire, d’un mémoire du Timor‑Leste et d’un contre-­
                 mémoire de l’Australie. Le mémoire et le contre‑mémoire ont été déposés
                 dans les délais ainsi fixés.
                    5. Par lettres datées du 17 juin 2014, les Parties ont été informées que
                 la procédure orale s’ouvrirait le 17 septembre 2014.
                    6. Par lettre conjointe en date du 1er septembre 2014, les agents du
                 Timor‑Leste et de l’Australie ont demandé à la Cour de bien vouloir

                                                                                                                                5




5 CIJ1078.indb 139                                                                                                                          27/04/16 08:52

                                 saisie et détention (ordonnance 22 IV 15)                    558

                 « ajourner la procédure orale qui devait débuter le 17 septembre 2014 afin
                 de permettre aux Parties de rechercher un règlement à l’amiable ». Les
                 agents évoquaient également la possibilité que les Parties sollicitent
                 conjointement une modification de l’ordonnance en indication de mesures
                 conservatoires du 3 mars 2014. Par lettres datées du 3 septembre 2014, le
                 greffier a informé les Parties que la Cour avait décidé, conformément à
                 l’article 54 du Règlement, d’accéder à leur demande conjointe d’ajourner
                 la procédure orale.
                    7. Par lettre datée du 25 mars 2015, l’Australie a indiqué qu’elle « sou‑
                 hait[ait] restituer les éléments retirés du cabinet Collaery Lawyers le
                 3 décembre 2013, qui font l’objet de la présente instance » et sont réperto‑
                 riés dans l’inventaire joint en annexe à ladite lettre. L’Australie a donc
                 sollicité une modification de l’ordonnance du 3 mars 2014, conformément
                 à l’article 76 du Règlement. Le greffier a immédiatement communiqué
                 copie de ladite demande au Gouvernement du Timor‑Leste.
                    8. Par lettres en date du 25 mars 2015, le greffier a fait connaître aux
                 Parties que la date d’expiration du délai dans lequel le Timor‑Leste pour‑
                 rait présenter des observations écrites sur la demande de l’Australie avait
                 été fixée au 10 avril 2015. Le Timor‑Leste a déposé de telles observations
                 le 27 mars 2015.

                                                           *
                                                       *       *

                    9. La demande de modification de l’ordonnance du 3 mars 2014, pré‑
                 sentée par l’Australie, concerne la deuxième mesure conservatoire y indi‑
                 quée, aux termes de laquelle « l’Australie conservera sous scellés les
                 documents et données électroniques saisis, ainsi que toute copie qui en
                 aurait été faite, jusqu’à toute nouvelle décision de la Cour ». L’Australie
                 prie la Cour « d’exercer le pouvoir qu’elle tient du paragraphe 1 de l’ar‑
                 ticle 76 du Règlement afin d’autoriser que les documents et données soient
                 retirés du lieu où ils sont actuellement conservés sous scellés pour être
                 restitués, dans le même état, au cabinet Collaery Lawyers ».
                    10. Dans ses observations écrites, le Timor‑Leste prend acte de la
                 demande de l’Australie et indique qu’il ne « verrait aucune objection à ce
                 que la deuxième mesure conservatoire soit modifiée en ce sens ».

                                                           * *
                     11. Le paragraphe 1 de l’article 76 du Règlement se lit comme suit :
                          « A la demande d’une partie, la Cour peut, à tout moment avant
                       l’arrêt définitif en l’affaire, rapporter ou modifier toute décision concer‑
                       nant des mesures conservatoires si un changement dans la situation lui
                       paraît justifier que cette décision soit rapportée ou modifiée. »
                   12. Afin de se prononcer sur la demande de l’Australie, la Cour doit
                 donc, dans un premier temps, rechercher si, compte tenu des faits

                                                                                                 6




5 CIJ1078.indb 141                                                                                    27/04/16 08:52

                                 saisie et détention (ordonnance 22 IV 15)                     559

                 aujourd’hui portés à sa connaissance par cet Etat, la situation qui a
                 motivé l’indication de certaines mesures conservatoires en mars 2014 a
                 depuis lors changé. S’il en est ainsi, elle devra, dans un second temps,
                 s’interroger sur le point de savoir si un tel changement justifie qu’elle
                 modifie ou rapporte les mesures antérieurement indiquées.

                                                          *
                    13. La Cour commencera par déterminer si un changement s’est pro‑
                 duit dans la situation qui a motivé les mesures indiquées dans son ordon‑
                 nance du 3 mars 2014.
                    14. La Cour rappelle que les mesures susvisées ont été motivées par le
                 refus de l’Australie de restituer les documents et données saisis et détenus
                 par ses agents. Elle observe que, dans sa lettre du 25 mars 2015, l’Austra‑
                 lie fait maintenant part à la Cour de son intention de restituer lesdits
                 documents et données. La Cour relève en outre que, dans ses observa‑
                 tions écrites, le Timor‑Leste n’élève aucune objection à ce qu’il soit ainsi
                 procédé et à ce que les mesures conservatoires correspondantes soient
                 modifiées en conséquence. Eu égard à l’évolution de la position de l’Aus‑
                 tralie concernant la restitution des documents et données, la Cour estime
                 qu’un changement s’est produit dans la situation qui a motivé les mesures
                 indiquées dans son ordonnance du 3 mars 2014.

                                                          *
                    15. La Cour doit à présent examiner les conséquences qu’il y a lieu de
                 tirer de ce changement de situation quant aux mesures qui ont été indi‑
                 quées dans l’ordonnance du 3 mars 2014.
                    16. Dans ladite ordonnance, la Cour avait estimé que,
                       « si l’Australie ne protégeait pas immédiatement la confidentialité des
                       éléments que ses agents ont saisis le 3 décembre 2013 dans les locaux
                       professionnels d’un conseiller juridique du Gouvernement du
                       Timor‑Leste, un préjudice irréparable pourrait être causé au droit du
                       Timor‑Leste, de conduire sans ingérence une procédure arbitrale et
                       des négociations ».
                     En particulier, elle avait considéré que
                       « la position de celui‑ci dans le cadre de l’arbitrage en vertu du traité sur
                       la mer de Timor et des futures négociations maritimes avec l’Australie
                       pourrait être très gravement compromise si les éléments saisis étaient
                       divulgués à une quelconque personne participant ou susceptible de par‑
                       ticiper à cet arbitrage ou à ces négociations au nom de l’Australie ».
                 La Cour avait certes pris note de l’engagement écrit de l’Attorney-General
                 de l’Australie en date du 21 janvier 2014, par lequel il déclarait qu’aucune
                 entité du Gouvernement australien n’aurait accès aux éléments saisis,
                 mais elle avait également relevé que le Gouvernement australien envisa‑

                                                                                                  7




5 CIJ1078.indb 143                                                                                     27/04/16 08:52

                                 saisie et détention (ordonnance 22 IV 15)                  560

                 geait la possibilité de faire usage desdits éléments dans certaines circons‑
                 tances touchant à la sécurité nationale. La Cour en avait conclu qu’un
                 risque imminent de préjudice irréparable subsistait (Questions concernant
                 la saisie et la détention de certains documents et données (Timor‑Leste
                 c. Australie), mesures conservatoires, ordonnance du 3 mars 2014, C.I.J.
                 Recueil 2014, p. 157‑159, par. 42‑48).
                    17. La Cour constate que la restitution des documents et données sai‑
                 sis, ainsi que toute copie qui en aurait été faite, reviendrait à faire droit à
                 une partie de la troisième conclusion formulée par le Timor-Leste dans sa
                 requête (ibid., p. 148, par. 2) et dans son mémoire. Elle relève qu’une telle
                 restitution ne pourrait toutefois être effectuée que sur le fondement d’une
                 « nouvelle décision » (point 2 du dispositif de son ordonnance du
                 3 mars 2014 (voir le paragraphe 3 ci‑dessus)), par laquelle elle autoriserait
                 le transfert desdits éléments et fixerait les modalités de ce transfert.
                    18. Au vu de ce qui précède, et pour faire suite à la demande de l’Aus‑
                 tralie, la Cour considère que le changement de situation est de nature telle
                 qu’il justifie une modification de l’ordonnance du 3 mars 2014. Compte
                 tenu de l’accord des Parties tendant à la restitution des documents et don‑
                 nées saisis, ce qui inclut nécessairement toute copie qui en aurait été faite,
                 la Cour estime devoir à présent autoriser une telle restitution, tout en
                 maintenant l’obligation, pour l’Australie, de conserver sous scellés lesdits
                 éléments jusqu’à ce que leur transfert ait été pleinement réalisé sous le
                 contrôle d’un représentant désigné à cet effet par le Timor‑Leste. La Cour
                 devra être dûment informée de ce que la restitution a été opérée et de la
                 date à laquelle elle l’a été.
                    19. La modification résultant de la présente ordonnance est sans effet
                 sur les mesures indiquées aux points 1 et 3 du dispositif de l’ordonnance
                 du 3 mars 2014 (voir le paragraphe 3 ci‑dessus), lesquelles continueront à
                 produire effet jusqu’à la fin de l’instance en cours, ou jusqu’à toute nou‑
                 velle décision de la Cour.

                                                         *
                                                     *       *

                   20. La décision rendue en la présente procédure ne préjuge en rien
                 toute question relative au fond de l’affaire. Elle laisse intact le droit des
                 Gouvernements du Timor‑Leste et de l’Australie de faire valoir leurs
                 moyens en cette matière.

                                                         *
                                                     *       *

                     21. Par ces motifs,
                     La Cour,
                     1) A l’unanimité,


                                                                                              8




5 CIJ1078.indb 145                                                                                 27/04/16 08:52

                                saisie et détention (ordonnance 22 IV 15)                   561

                    Autorise la restitution sous scellés, au cabinet Collaery Lawyers, de
                 l’ensemble des documents et données saisis le 3 décembre 2013 par l’Aus‑
                 tralie, ainsi que de toute copie qui en aurait été faite, sous le contrôle d’un
                 représentant du Timor‑Leste désigné à cet effet ;
                     2) A l’unanimité,
                    Demande aux Parties de l’informer de ce que la restitution des documents
                 et données saisis le 3 décembre 2013 par l’Australie, ainsi que de toute copie
                 qui en aurait été faite, a été opérée et de la date à laquelle elle l’a été ;
                     3) A l’unanimité,
                    Décide que, à compter de la restitution des documents et données saisis
                 le 3 décembre 2013 par l’Australie, ainsi que de toute copie qui en aurait
                 été faite, la deuxième mesure indiquée par la Cour dans son ordonnance
                 du 3 mars 2014 cessera de produire ses effets.

                   Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                 Paix, à La Haye, le vingt-deux avril deux mille quinze, en trois exem‑
                 plaires, dont l’un restera déposé aux archives de la Cour et les autres
                 seront transmis respectivement au Gouvernement de la République
                 démocratique du Timor‑Leste et au Gouvernement de l’Australie.


                                                                         Le président,
                                                                (Signé) Ronny Abraham.
                                                                           Le greffier,
                                                              (Signé) Philippe Couvreur.




                    M. le juge Cançado Trindade joint à l’ordonnance l’exposé de son
                 opinion individuelle ; M. le juge ad hoc Callinan joint une déclaration à
                 l’ordonnance.

                                                                          (Paraphé) R.A.
                                                                          (Paraphé) Ph.C.




                                                                                              9




5 CIJ1078.indb 147                                                                                 27/04/16 08:52

